Citation Nr: 1728422	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-27 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected disability.

2.  Entitlement to service connection for residuals of amoebic dysentery, to include as due to herbicide exposure. 

3.  Entitlement to service connection for a genitourinary disorder, to include as due to herbicide exposure and as secondary to amoebic dysentery.  

4.  Entitlement to service connection for basal cell carcinoma, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971, which included service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
  
The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that proceeding is associated with the record.  

In February 2016, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  
 
In addition, as noted in the February 2016 remand, the Board recharacterized the issue of service connection for prostatic urethra, to include bladder calculi, ureteral stone, and hematuria, more broadly to encompass all genitourinary disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  Moreover, as previously noted, the issue of entitlement to service connection for a kidney or bladder disorder secondary to service-connected  leukemia will not be addressed in this decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that additional VA medical records were associated with the claims file since the April 2016 supplemental statement of the case.  However, in April 2017, the Veteran's representative submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).    
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for hypertension, the Veteran was afforded a VA examination in April 2016.  However, the examiner did not provide an opinion as to whether the Veteran's hypertension was related to his presumed exposure to herbicide agents.  Rather, she simply stated that hypertension was not a presumptive condition.  Although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303 (d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Moreover, the examiner stated that she could not resolve the question of whether the Veteran's hypertension was secondary to his service-connected disabilities without resorting to mere speculation because he had multiple other medical conditions.  However, the Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled). 

For these reasons, a remand is necessary to obtain a fully adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998)

Regarding the claim for service connection for amoebic dysentery, the Veteran was afforded a VA examination in April 2016.  The examiner stated that the Veteran was diagnosed with amoebic dysentery in April 1970, which resolved.  However, the examiner did not address whether the Veteran has any residuals thereof or any other current gastrointestinal disorders, and there is no indication that she reviewed the articles submitted by the Veteran, as directed in the February 2016 remand.  Therefore, a remand is necessary to obtain an additional VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Regarding the claim for service connection for basal cell carcinoma, the Veteran was afforded a VA examination in April 2016.  The examiner diagnosed the Veteran with basal cell carcinoma, status post excision.  However, the examiner did not provide an opinion as to whether the disorder or any residuals thereof were related to the Veteran's military service or presumed exposure to herbicide agents.  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board acknowledges that the Veteran submitted private medical statements from Dr. S.K. and Dr. G.N. (initials used to protect privacy) pertaining to his basal cell carcinoma.  In October 2015, Dr. G.N. opined that it was possible and plausible that the Veteran's basal cell carcinoma was due to sun and/or chemical (Agent Orange) exposure.  Subsequently, in December 2015, Dr. G.N. opined that the Veteran's skin cancer could be related to exposure to the sun and chemicals.  However, the Board notes that the opinions are too speculative to support a grant of service connection.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Moreover, although Dr. S.K. noted that the Veteran had extensive sun exposure during service and that basal cell carcinoma is typically caused by solar radiation, he did not specifically provide an opinion as to the etiology of the Veteran's basal cell carcinoma.  See private medical records received in January 2016.

Regarding the Veteran's claim for service connection for a genitourinary disorder, the Veteran was afforded a VA examination in April 2016 during which he was diagnosed with erectile dysfunction.  However, the examiner did not identify all disorders of the prostate, bladder, and kidneys, as directed by the February 2016 remand.  Indeed, the examiner specifically stated that the Veteran's prostate was not examined because it was not relevant to his condition.  Moreover, the examiner's negative nexus opinion only addressed the Veteran's erectile dysfunction.  Notably, the Veteran is already service-connected for erectile dysfunction in connection with his diabetes mellitus.  Therefore, a remand is necessary to obtain an adequate VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board does acknowledge that the Veteran submitted medical statements from his private urologist, Dr. K.P.  See, e.g., December 2007, October 2009, July 2010, and November 2011 private medical records.  However, the Board notes those opinions are also too speculative to support a grant of service connection.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Therefore, an additional 
VA examination and medical opinion are necessary.
Furthermore, the Veteran has contended that he was exposed to pesticides during service, to include dichlorodiphenyltrichloroethane (DDT).  See, e.g., December 2007 statement in support of claim; October 2015 Board hearing transcript, at 38.  
However, the record does not reflect that any development has been conducted to verify the Veteran's claimed exposure.  Therefore, on remand, the AOJ should conduct all necessary development to verify the Veteran's potential exposure to pesticides.

In addition, the Veteran has reported that he was hospitalized during service for amoebic dysentery at the Phan Rang and Cam Ranh Bay Air Force Hospitals.  See, e.g., July 2009 substantive appeal; August 2009 statement in support of claim.  Although the Veteran's service treatment records contain narrative summaries for the Veteran's in-service hospitalization, there is no indication that the AOJ made efforts to obtain the underlying clinical records.  Therefore, the AOJ should attempt to obtain any inpatient or clinical records that may be available. 

The Board further notes that there appear to be outstanding private medical records.  In this regard, in January 2016, the Veteran submitted an undated medical statement from his private dermatologist, Dr. S.K.; however, no underlying treatment records are associated with the claims file.  Moreover, in April 2016, the Veteran reported that he underwent a bladder biopsy in December 2015 at the Beaumont Hospital.  Notably, a January 2016 VA medical record indicated that records from the Beaumont Hospital were located in "Vista Web," including a cystourethroscopy report.  However, the December 2015 private bladder biopsy does not appear to be associated with the claims file.  

Furthermore, in a March 2011 statement, the Veteran reported that his private physician, Dr. G.N. (initials used to protect privacy) provided a positive nexus opinion regarding his hypertension.  The Board notes that an August 2010 medical opinion from Dr. G.N. has been associated with the claims file; however, the opinion only addressed the Veteran's hyperglycemia.  Therefore, on remand, the AOJ should afford the Veteran an additional opportunity to submit the necessary authorization to obtain any outstanding private medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension, basal cell carcinoma, a gastrointestinal disorder, and genitourinary disorders that are not already of record.  A specific request should be made to obtain records from Dr. S.K. (initials used to protect privacy) and the Beaumont Hospital, to include a December 2015 private bladder biopsy report.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also request that the Veteran resubmit the private medical opinion from Dr. G.N. pertaining to hypertension that was identified in his March 2011 statement in support of claim.  

The AOJ should also obtain any outstanding VA medical records, to include any records from the Detroit VAMC dated from March 2016 to the present.  The request for VA medical records should specifically include a search for any records received from the Beaumont Hospital.  It is noted that a January 2016 VA medical record indicated that records from the Beaumont Hospital were located in the Vista Imaging System.  

2.  The AOJ should contact the appropriate facilities to request any inpatient or clinical records from the Veteran's in-service hospitalization at Phan Rang and Cam Ranh Bay Air Force Hospitals that pertain to treatment for a gastrointestinal disorder.

3.  The AOJ should attempt to verify any exposure to pesticides that the Veteran may have had during his service, to include dichlorodiphenyltrichloroethane (DDT).

All attempts and responses to verify the Veteran's alleged exposure should be documented.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hypertension.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should also note that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Thus, he is presumed to have been exposed to herbicide agents during service. 

(a)  The examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension manifested in service or is otherwise causally or etiologically related to his military service, to include exposure to any environmental hazards, parasites, and/or pesticides therein.

(b)  The examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is casually or etiologically related to his exposure to herbicide agents during service (notwithstanding the fact that it may not be a presumed association).

(c) The examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by or aggravated by a service-connected disability and/or any medication taken for his service-connected disabilities, to include his service-connected PTSD, chronic lymphocytic leukemia, and diabetes mellitus.

In rendering his or her opinion, the examiner should specifically consider the following articles submitted by the Veteran relating to herbicides, parasites, and Vietnam veterans: 1) the December 2007 Science Daily article titled "Agent Orange Chemical, Dioxin, Attacks The Mitochondria To Cause Cancer, Study Shows;" 2) "Parasite Warning" by Mrs. Edward S. (Pete) Harrison; 3) "Agent Orange Dioxin and Other Toxic Exposures Committee;" 4) the September 2007 article titled "Agent Orange: A View From Vietnam;" 5) the Prostate Cancer Foundation article titled "Study Links Agent Orange to Prostate Cancer in Vietnam Vets" by Steven Reinberg; 6) the May 2008 article titled "Evidence of Greater Health Care Needs Among Older Veterans of the Vietnam War" by Matthew S. Brooks, Sarah B. Laditka, and James N. Laditka; 7) the March 2010 Agent Orange/Dioxin and Other Toxic Substances Committee draft paper titled "Paternal Mediated Birth Defects in Offspring of Vietnam Veterans by way of DNA Damage;" and 8) the March 2014 article titled "Toxic Hitchhikers Parasites from War Zones," by Claudia Gray.

The examiner should not resort to mere speculation.  Instead, he or she should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any amoebic dysentery or residuals thereof (including any other gastrointestinal disorders) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions, as well as the September 2009 and April 2016 VA examinations.   

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should also note that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Thus, he is presumed to have been exposed to herbicide agents during service. 

The examiner should identify all current gastrointestinal disorders, to include any frequent or chronic diarrhea, irritable bowel syndrome, or holes in the intestines.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include exposure to any amoebic dysentery, environmental hazards, parasites, and/or pesticides therein.  

The examiner should also state whether it is at least as likely as not (50 percent probability or more) that the disorder is casually or etiologically related to the Veteran's exposure to herbicide agents during service (notwithstanding the fact that it may not be a presumed association).

In rendering his or her opinion, the examiner should specifically consider the following articles submitted by the Veteran relating to herbicides, parasites, and Vietnam veterans: 1) the December 2007 Science Daily article titled "Agent Orange Chemical, Dioxin, Attacks The Mitochondria To Cause Cancer, Study Shows;" 2) "Parasite Warning" by Mrs. Edward S. (Pete) Harrison; 3) "Agent Orange Dioxin and Other Toxic Exposures Committee;" 4) the September 2007 article titled "Agent Orange: A View From Vietnam;" 5) the Prostate Cancer Foundation article titled "Study Links Agent Orange to Prostate Cancer in Vietnam Vets" by Steven Reinberg; 6) the May 2008 article titled "Evidence of Greater Health Care Needs Among Older Veterans of the Vietnam War" by Matthew S. Brooks, Sarah B. Laditka, and James N. Laditka; 7) the March 2010 Agent Orange/Dioxin and Other Toxic Substances Committee draft paper titled "Paternal Mediated Birth Defects in Offspring of Vietnam Veterans by way of DNA Damage;" and 8) the March 2014 article titled "Toxic Hitchhikers Parasites from War Zones," by Claudia Gray.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any basal cell carcinoma or residuals thereof that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.   

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should also note that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Thus, he is presumed to have been exposed to herbicide agents during service. 

The examiner should state whether the Veteran has had basal cell carcinoma or residuals thereof since he filed his claim in January 2011 or within close proximity thereto. 

For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the disorder manifested in service, or is otherwise causally or etiologically related to the Veteran's military service, to include exposure to any environmental hazards, parasites, and/or pesticides therein.  

The examiner should also state whether it is at least as likely as not (50 percent probability or more) that the disorder is casually or etiologically related to the Veteran's exposure to herbicide agents during service (notwithstanding the fact that it may not be a presumed association).

In rendering his or her opinion, the examiner should consider: 1) the Veteran's assertion that he had a bleeding blister on his cheek during service that continued to come and go (see, e.g., September 2011 statement in support of claim; October 2015 Board hearing transcript);  2) the March 2010 pathology report that noted a finding of basal cell carcinoma; 3) the October 2015 private medical opinion from Dr. G.N. (initials used to protect privacy); and 4) the private medical statement from Dr. S.K. received in January 2016.

The examiner should also review the following articles submitted by the Veteran relating to herbicides and parasites: 1) the December 2007 Science Daily article titled "Agent Orange Chemical, Dioxin, Attacks The Mitochondria To Cause Cancer, Study Shows;" 2) "Parasite Warning" by Mrs. Edward S. (Pete) Harrison; 3) "Agent Orange Dioxin and Other Toxic Exposures Committee;" 4) the September 2007 article titled "Agent Orange: A View From Vietnam;" 5) the Prostate Cancer Foundation article titled "Study Links Agent Orange to Prostate Cancer in Vietnam Vets" by Steven Reinberg; 6) the May 2008 article titled "Evidence of Greater Health Care Needs Among Older Veterans of the Vietnam War" by Matthew S. Brooks, Sarah B. Laditka, and James N. Laditka; 7) the March 2010 Agent Orange/Dioxin and Other Toxic Substances Committee draft paper titled "Paternal Mediated Birth Defects in Offspring of Vietnam Veterans by way of DNA Damage;" and 8) the March 2014 article titled "Toxic Hitchhikers Parasites from War Zones," by Claudia Gray.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

7.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any genitourinary disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.   

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should also note that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Thus, he is presumed to have been exposed to herbicide agents during service. 

The examiner should identity all disorders of the prostate, bladder, and kidneys that have been present since December 2007 (even if resolved and not currently present). 

For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the disorder manifested in service, or is otherwise causally or etiologically related to the Veteran's military service, to include any dysentery, hepatitis, environmental hazards, parasites, and/or pesticides therein.  

The examiner should also state whether it is at least as likely as not (50 percent probability or more) that the disorder is casually or etiologically related to the Veteran's exposure to herbicide agents during service (notwithstanding the fact that it may not be a presumed association).

In rendering his or her opinion, the examiner should consider: 1) the Veteran's September 2008 and January 2016 statements regarding his alleged in-service hepatitis; 2) the undated medical statement by Dr. A.H. received in December 2007; and 3) the December 2007, October 2009, July 2010, and November 2011 medical statements from Dr. K.P.

The examiner should also review the following articles submitted by the Veteran relating to herbicides and parasites: 1) the December 2007 Science Daily article titled "Agent Orange Chemical, Dioxin, Attacks The Mitochondria To Cause Cancer, Study Shows;" 2) "Parasite Warning" by Mrs. Edward S. (Pete) Harrison; 3) "Agent Orange Dioxin and Other Toxic Exposures Committee;" 4) the September 2007 article titled "Agent Orange: A View From Vietnam;" 5) the Prostate Cancer Foundation article titled "Study Links Agent Orange to Prostate Cancer in Vietnam Vets" by Steven Reinberg; 6) the May 2008 article titled "Evidence of Greater Health Care Needs Among Older Veterans of the Vietnam War" by Matthew S. Brooks, Sarah B. Laditka, and James N. Laditka; 7) the March 2010 Agent Orange/Dioxin and Other Toxic Substances Committee draft paper titled "Paternal Mediated Birth Defects in Offspring of Vietnam Veterans by way of DNA Damage;" 8) the articles printed from the MayoClinic and uptodate.com submitted by the Veteran in October 2009; and 9) the March 2014 article titled "Toxic Hitchhikers Parasites from War Zones," by Claudia Gray.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

8.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

9.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




